Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/033,254 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the current application is broader in scope for example the biopsy and treatment procedure in ‘254 is a combination step rather that in ‘219 that is broader and they don’t have to be performed in a combination.
Current application 17/329,219
1. An image guidance system configured for supporting a combined biopsy and treatment procedure using image guidance to bring a needle from a defined location to a predetermined end location in a subject of interest, wherein the image guidance system comprises - a medical imaging system configured for acquisition of medical images of a region of interest in the subject of interest, wherein the medical images are used to determine a current position of the predetermined end location and - aneedle guidance sysem configured for defining a needle position in a space and thereby defining the defined location and configured for guiding a biopsy and treatment needle into the region of interest and - a calibration unit for determination of calibration settings and thereby aligning the needle guidance system with the medical images prior to the biopsy and - a user interface system configured for supporting both the biopsy and treatment procedure, such that a patient setup needs to be executed only once for both procedures; wherein the image guidance system is further configured to automatically use the calibration settings determined prior to biopsy during treatment.
US 11/033,254
1. An image guidance system configured for supporting a combined biopsy and treatment procedure using image guidance to bring a needle from a defined location to a predetermined end location in a subject of interest, the image guidance system comprising:
a medical imaging system configured for acquisition of medical images of a region of interest in the subject of interest, wherein the medical images are used to determine a current position of the predetermined end location;
a needle guidance system configured for defining a needle position in a space and thereby defining the defined location, and configured for guiding the needle into the region of interest; and
a user interface system configured for supporting the combined biopsy and treatment procedure, such that a patient setup needs to be executed only once for both the biopsy and the treatment in the combined biopsy and treatment procedure,
wherein the image guidance system determines calibration settings for aligning the needle guidance system with the medical images prior to the biopsy, and
wherein the image guidance system is further configured to automatically use, during the treatment, the calibration settings determined prior to the biopsy.



CLAIM INTERPRETATION
35 USC § 112(f) or 112 (pre-AIA ), Sixth Paragraph
The following limitations have been interpreted under 35 U.S.C. 112(f):
	Claim 1
	“calibration unit for …calibation”
		
	The above cited limitations use a generic placeholder (i.e. unit) coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or 112 (pre-AIA ), sixth paragraph the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 112 (pre-AIA ), sixth paragraph limitation: 

	Claim 1
	“calibration unit for …calibation”
	“an interface unit configured for supporting”.
	See 35 USC 112(a),(b) rejections below.
	
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or 112 (pre-AIA ), sixth paragraph applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or 112 (pre-AIA ), sixth paragraph present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 112 (pre-AIA ), sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The terms “calibration unit for …calibation” “an interface unit configured for supporting”, “registration means configured to registering”, treatment planning means and delineating means is matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Claim elements “calibration unit for …calibation” “an interface unit configured for supporting”, “registration means configured to registering”, treatment planning means and delineating means are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (US 2012/0071749, hereinafter Xu) in view of Case et al. (US 2013/0317352, hereinafter Case).

	With respect to claim 1 Xu discloses an image guidance system configured for supporting a combined biopsy and treatment procedure using image guidance to bring a needle from a defined location to a predetermined end location in a subject of interest, wherein the image guidance system (see Fig. 1, 2, para. 0009, “A system and method combine biopsy and therapy by using a same diagnostic MRI image to document biopsy, plan for therapy and provide image guidance. In one embodiment, the system/method includes the following: (1) performing tracked sextant with MRI-targeted biopsies for prostate cancer detection, (2) identifying all the biopsy sites on MRI using MRI/TRUS fusion, (3) planning focal therapy on the MRI image using the pathology results of the biopsy specimens, and (4) fusing the MRI-based treatment plan with real-time TRUS for focal therapy guidance. Combining sextant biopsy with targeted biopsy increases the yield of sextant biopsy and detects lesions that are not recognizable by MRI. Prostate biopsy and therapy can be carried out at different times, but the biopsy findings are used to guide the therapy. The system and method are adaptable and not limited to treatment of prostate cancer”. comprises:
	
	 a medical imaging system configured for acquisition of medical images of a region of interest in the subject of interest, wherein the medical images are used to determine a current position of the predetermined end location (see para. 0009, “1) performing tracked sextant with MRI-targeted biopsies for prostate cancer detection, (2) identifying all the biopsy sites on MRI using MRI/TRUS fusion, (3) planning focal therapy on the MRI image using the pathology results of the biopsy specimens, and (4) fusing the MRI-based treatment plan with real-time TRUS for focal therapy guidance” and

	a needle guidance system configured for defining a needle position in space and thereby defining the defined location and configured for guiding a biopsy and treatment needle into the region of interest (see tracking of the needle guide 110 using the tracking system 102 para. 0023, “The tracking system 102 may include, e.g., an electromagnetic tracking system with a field generator placed near a patient or subject 107 to provide positional coordinates of a tracking sensor(s) 106 during a procedure. In one embodiment, the tracking sensor 106 is attached to an ultrasound probe 108. Alternatively, a needle guide 110 may be provided with tracking sensors 106 which can be attached to the ultrasound probe 108. Optionally, the tracking sensor 106 may be attached to a biopsy needle 112. The equipment and methodology may be varied in accordance with the procedure and anatomy being analyzed and treated” and

	a calibration unit for determination of calibration settings and thereby aligning the needle guidance system with the medical images to the biopsy (see para. 0005, “The fusion system utilized electromagnetic (EM) tracking for spatial localization of an ultrasound probe. Spatial tracking of the probe is enabled by attaching a biopsy guide to the probe that is customized with electromagnetic tracking sensors.”, see para. 0009, tracking the needle) 
	However, Xu does not explicitly discloses to perform the aligning of the needle to the medical images (i.e. target) prior to the biopsy.
	In the same field of endeavor in the subject of treatment planning Case discloses a planning system 100 to provide a plan that include needle trajectories to a target a prior (see para. 0103, 0104, 0105 “settings”, 0134 “Based on the angle and position of the ablation needle 206, controller 212 can calculate a trajectory of the surgical device 206 and display the calculated trajectory shown generally as 216.”.
	It would have been obvious to one skilled in the art at the time of the invention to further provide an apriori needle trajectory as disclosed by Case in order to have the ability to visualize the target and choose the instrument angle and entry point to the target.
	Xu further disclosesa user interface system configured for supporting both the biopsy and treatment procedure, such that a patient setup needs to be executed only once for both procedures (The setup provided by Xu and Case is provided which Xu explicitly establish to provide real-time updates; the setup is considered to be executed only once for both procedures). 
              
    PNG
    media_image1.png
    743
    326
    media_image1.png
    Greyscale


                                                         Conclusion
This is a continuation of applicant's earlier Application No. 15/735,398.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793